Citation Nr: 1128875	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  04-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure and as secondary to service-connected malaria.

2.  Entitlement to service connection for vascular dementia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1942 until September 1944.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO) in Portland, Oregon and Cleveland, Ohio.  Jurisdiction for the issues on appeal before the Board remains with the RO at Portland, Oregon.

These matters were previously before the Board, and in a November 2011 decision they were remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service, but does not currently manifest an asbestos-related disease.

2.  The Veteran's currently diagnosed pulmonary disorders first manifested many years after service and are unrelated to an in service event and/or service-connected disease or injury.

3.  Vascular dementia was not manifest in service, and is unrelated to service.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by service, or proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Vascular dementia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, relevant provisions of the duty to notify under VCAA were satisfied by way of a letter sent to the Veteran in September 2002 that fully addressed such notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Notably, this letter provided the claimant the necessary information to develop his asbestos exposure claim.

No notice compliant with Dingess has been sent to the Veteran informing him of the types of evidence necessary to establish a disability rating or an effective date for any rating that may be granted.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  As the Board finds that service connection is not warranted for the issues currently on appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

Service treatment records (STRs) and service personnel records (SPRs) have been obtained, as have records of private and VA treatment.  The Board is not aware of the existence of any additional relevant VA treatment records, and there are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  As the Board has no information that relevant SSA disability benefits records exist, there is no duty to assist in obtaining any of these types of records.  See generally Golz, at 1320-21.  

Furthermore, the Veteran has been afforded multiple VA examinations, including those of March and April 2011 resulting from Board remand directives.  During these examinations, the examiners were provided the Veteran's claims file for review, accurately reported the Veteran's history of exposure, injury and disease, considered both medical and lay evidence, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board further notes that the March and April 2011 examination reports fully respond to the remand directive questions posed by the Board in February 2011.  Thus, the RO has substantially complied with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  With these claims, the RO must determine whether or not military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

As demonstrated above, the Veteran has been provided appropriate notice regarding his asbestos-related claim, and his asbestos exposure is conceded.  VA has also obtained the necessary opinions in this case.

Overall, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for a claimed disorder on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

The Board notes that effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claims on appeal were received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case particularly because they appear more restrictive and less beneficial in application to the Veteran.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, supra, the Court emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, supra, at 1377 (layperson is not competent to diagnose a form of cancer).  As reflected in the Federal Rules of Evidence (Fed.R.Evid.) at Rule 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education.

Factual Background

STRs indicate that, on induction, the Veteran had constitutional psychopathic state, inadequate personality.  In December 1942, he was diagnosed with an acute fever manifested by chest pain and coughing.  A December 1943 examination report indicates bilateral papilledema

In January 1944, the Veteran was diagnosed with malaria treated with Quinine therapy.  In February and March 1944, the Veteran had anxiety and fatigue.  The Veteran had been diagnosed with operational fatigue, however in light of his history of nail biting, poor family history, and failure to improve under therapy, his diagnosis was changed to psychoneurosis, mixed type.  The Veteran reported dizzy spells in May 1944.  June 1944 smear testing was negative for malaria, and chest x-rays in August of that year were normal.

Following separation from service in September 1944, the Veteran underwent a neuropsychiatric examination in January 1945.  The Veteran reported feeling nervous, and that his legs, arms and joints ached.  He believed these were residuals from "the fever."  Neurologic examination indicated that cranial nerves were intact and functioning normally.  The pupils were equal, regular, and reacted normally to light and accommodation.  A report following the examination indicated that the Veteran had been nervous since in-service hospital admission for papillitis, and that his cardiovascular system was normal.  A December 1946 examination indicated that the Veteran complained of fatigue, weakness and aching of the legs.  His cardiovascular system was, again, normal.

In October 1982, the Veteran reported status asthmaticus with peripheral eosinophilia.  He stated that he had first noticed sneezing and problems arising in the morning in February 1981.  This was followed by episodic chest tightness, shortness of breath, and wheezing.  Fever, joint pains, lumps and skin rashes were all denied.  The Veteran indicated that his brother had died in his 70s of emphysema.  He gave an occupational history of logging, and said that he had no history of exposure to asbestos, occupational irritants or pollutants.  He did, however, endorse malaria during service without any recurrent difficulties.  The assessments included chronic asthma reactive airway disease.

In a separate October 1982 assessment, the Veteran indicated that he had been having progressive dyspnea on exertion, cough and wheezing.  He denied any past hospitalizations, but indicated that he had a tonsillectomy as a child.  The Veteran stated that he had smoked from age 16 to 21 and that, although he had worked in the construction industry, he had no exposure to asbestos or asbestos-containing material.

In October 1998, the Veteran presented with chronic obstructive pulmonary disease (COPD) and dyspnea on exertion.  He was able to walk slowly over two blocks and denied a history of congestive heart failure as well as other cardiac problems.  He had a cough, and with his cough he had developed left chest pain.  The Veteran reported that he had not been a smoker, save for a couple of years.  The Veteran stated his belief that his bronchitis may be related to working as a roofer and with blacktop for many years.

Radiographic imaging of the chest in February 2001 revealed hyperinflation of the lungs consistent with COPD.  There was no evidence of pulmonary infiltration or mass.  The heart and mediastinum were normal, and there were no pleural or significant bony abnormalities seen.  Imaging was described as unchanged from imaging taken in 1998.

On general annual examination in January 2002, the Veteran had no history of bronchitis.  He reported that in 1970 had had been treated for asthma versus COPD.  His chest was clear to auscultation and there were no forced expiratory wheezes, although x-ray imaging showed hyperinflation of the lungs consistent with COPD.  There was no evidence of pulmonary inflation or masses, and the heart and mediastinum were normal.  The Veteran denied any history of seizures, headaches, or mental illness, and gave no history of myocardial infarction while denying hypertension, pedal edema, strokes, and chest pain.  The assessments made included COPD and asymptomatic peripheral vascular disease.

In a September 2002 asbestos exposure questionnaire, the Veteran indicated that he believed that he had a pulmonary condition due to asbestos exposure.  To that end, he indicated that he was exposed to asbestos during service while "liv[ing] in buildings [and] ships made with asbestos."  In reporting his work history, the Veteran endorsed having been a logger for more than twenty years, truck driver for more than ten years, and a rancher for over ten years.  He denied occupational exposure to asbestos and denied exposure to toxic chemicals after service.  The Veteran also stated that he had never used tobacco products.

An October 2002 CT scan of the thorax indicated that there was "mild irregular soft tissue density in the apex of each lung, which is probably pleural thickening or limited lung fibrosis."  The same report later indicates that there was "no lung mass, infiltrate, consolidation, or cystic change," and there was "no pleural disease."

On VA examination in April 2003, the Veteran indicated that he had a mild stroke in 2000, and a more significant stroke in 2001.  The examiner stated that the Veteran had some expressive aphasia and that it affected his memory.  The diagnoses included mild, uncomplicated vascular dementia.

The April 2003 VA examination indicates that the Veteran admitted to hospitalization with symptoms of fever, chill and shakes around 1943; the examiner noted that the Veteran's memory was poor.  He stated that problems with bronchial asthma began in 1981, and that he currently had a daily productive cough.  Following a physical examination, the diagnosis was of COPD with bronchial asthma.  The examiner opined that there was no correlation between the Veteran's malaria infection, and the subsequent development of COPD.

On evaluation in April 2004, the Veteran reported no history of bronchitis, but did endorse a history of pneumonia in 1970 and asthma versus COPD having been diagnosed more than twenty years prior.  He reported no history of myocardial infarction, and denied chest pain hypertension, pedal edema, and strokes.  He had intermittent dizziness, which was worse in the morning.

A pulmonary VA examination was conducted in March 2011, and it was noted that the Veteran had quit smoking at the age of 21 with less than two pack years total.   The examiner stated that chronic bronchitis is one of a cluster of disease referred to as COPD, and that a common risk factor is exposure to tobacco smoke, either first- or second-hand.  Other risk factors include asthma, allergies, antioxidant deficiencies, and genetic risk factors.  Asbestos exposure only relates to chronic bronchitis inasmuch as asbestos is inhaled in particulate form prior to the development of COPD.  The examiner noted that the Veteran had a long history of asthma prior to the onset of COPD, and asthma is one of the risk factors for the development of chronic bronchitis.  The examiner went on to note that pulmonary function testing of record showed obstructive pulmonary disease, not restrictive pulmonary disease which is the type of pulmonary disease associated with exposure to asbestos.  Additionally, of the ten chest x-rays performed since 1998, none indicated any pleural plaquing, fibrosis or densities that might be associated with asbestos exposure.  The examiner concluded that it was not at least as likely as not that any of the Veteran's current pulmonary problems were due to asbestos exposure in service.

An April 2011 VA examination of vascular dementia, revealed that the Veteran had a history of atrial fibrillation, cerebral infarct, aortic stenosis, peripheral vascular disease, CPOD, polymyalgia rheumatic, malaria, and papillitis.  After reporting on the Veteran's in-service and post-service histories, he noted that following initial in-service headaches and dizziness attributed to papillitis, a subsequent eye examination showed no optic disc abnormalities.  Though the Veteran's symptoms continued, the diagnosis was changed to neuropsychosis.  The examiner concluded that given the Veteran's diagnosis of atrial fibrillation requiring anticoagulation therapy and a documented cerebral infarct, vascular dementia was more likely than not due to embolic phenomenon secondary to cerebral infarct; not associated with a changed, in-service diagnosis of papillitis.

Pulmonary disability

The Veteran has claimed entitlement to service connection for a pulmonary disability which he attributes to asbestos exposure and or a malaria infection during service.  VA has issued a circular on asbestos-related diseases (DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988)) (DVB Circular), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4- 00 (April 13, 2000).

The guidelines provide that the latency period for asbestosis varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual Rewrite states: "During World War II (WWII), several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to crystallite products as well as amosite and crocidolite since these varieties were used extensively in military ship construction."  M21-MR, Part IV.ii.2.C.9.g

The Veteran's service records reflect that he served in a Navy Construction Battalion during World War II; thus, based on the information in the Manual Rewrite it is likely that he was exposed to asbestos.  Nonetheless, the fact that the Veteran was exposed to asbestos does not necessarily indicate that a current pulmonary disorder is related to such exposure.

Based on a review of the Veteran's STRs, the Board finds that although the Veteran had chest pains, coughing, and malaria during service, following separation his pulmonary system was indicated to be normal in December 1946.  Thus, the STRs do not provide any direct evidence of a chronic pulmonary disability having its onset in service.

However, this does not in itself preclude a grant of service connection as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in or is proximately due to or the result of a service-connected disease or injury, to include malaria.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that neither asthma nor COPD are related to service.

As reflected above, STRs reflect transient in-service complaints referable to the pulmonary.  The Veteran did not report any pulmonary abnormality on VA examinations in January 1945 or December 1946 with the latter examination reflecting a normal clinical evaluation of this pulmonary system.

The most consistent and credible history provided by the Veteran indicates the onset of asthma problems in approximately 1981, which is more than 36 years following service discharge.  See Chico Community Memorial Hospital record dated October 1982.  See also VA clinical record dated December 2001 (reporting a diagnosis of asthma vs. COPD "x20yrs.").  This history is also consistent with the observations provided by the Veteran's spouse, wherein she has described the onset of bronchitis in the "early 1980's" which "never really went away."  See VA clinical record dated April 2003.

In this case, the Veteran does not appear to allege the onset of chronic pulmonary symptoms during service.  See generally VA 21-4138 received November 2003 (arguing that service connection is warranted as asbestosis-related disease does not "show up for years.")  Thus, service connection is not warranted on the basis of current disability symptomatology having been persistent or recurrent since service.  38 C.F.R. § 3.303(b).  

To the extent it is argued otherwise, the Board finds that the most credible lay history is that provided by the Veteran in the 1982 private hospitalization record as it was more contemporaneous in time to the events in question (onset of chronic pulmonary symptoms).  Furthermore, as it was made in the context of seeking appropriate medical treatment for the disorder at hand, this statement is deemed particularly trustworthy in nature.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, the Veteran's current allegations are unfortunately shown to be highly inconsistent and unreliable.  For example, in October 1982, the Veteran indicated that he had smoked tobacco between the ages of 16 and 21, and in October 1998 he stated that he had not been a smoker, save for a couple of years.  In a September 2002 asbestos exposure questionnaire, however, he denied having ever used tobacco products, and in his August 2004 sustentative appeal, he wrote that he had "never smoked."  Clearly, both of these statements cannot be true.

The Board further observes that, unfortunately, the Veteran has been diagnosed with vascular dementia resulting in serious memory problems.  In April 2003, a VA examiner provided an impression that the Veteran's "memory is very poor and it is very difficult to get an active history."

Overall, the Board places greater probative weight to the statements made by the Veteran in 1992 and 1998 (which is before the onset of his vascular dementia) as they are more consistent with the entire evidentiary record.   Thus, the Veteran's statements denying tobacco use and intimations of chronic disability since service are greatly outweighed by his prior statements earlier in time.

With respect to the issue of medical nexus, the Board notes that the Veteran first sought treatment for chronic pulmonary complaints in 1981 which is more than 36 years following his active service.  This history is not consistent with a finding of inservice onset.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran and his spouse have opined that his current pulmonary disabilities are related to asbestos exposure during service and/or as proximately due to service-connected malaria.  The record reflects the Veteran's probable exposure to asbestos during service.  The medical principles enunciated in VA's Adjudication Manual reflects that asbestos exposure may lead to pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Additional evidence includes an October 2002 CT scan which was interpreted as showing a mild irregular soft tissue density in the apex of each lung which was "probably" pleural thickening or limited lung fibrosis.

Overall, this evidence provides some support of the service connection claim.

However, the probative value of the above-mentioned evidence is of limited value.  In this respect, the opinions of the Veteran and his spouse regarding questions of medical fact and diagnosis hold little, if any, probative value as they are not shown to possess the requisite training and expertise to speak to these issue.  With respect to the October 2002 CT scan, the interpreting radiologist also provided findings of "no lung mass, infiltrate, consolidation, or cystic change," or "no pleural disease."  In summary, the radiologist provided an assessment of "essentially negative CT with no evidence of adenopathy or mass."  Thus, the radiologist did not diagnose an asbestos related disease.  With respect to the principles of asbestos-related disease, these are generally accepted medical principles which must be applied in this case and do not show that this Veteran has an asbestos-related disease.

In any event, the probative value of the above-mentioned evidence is greatly outweighed by the well-reasoned and well-supported conclusions offered by the VA examiner in March 2011.  As previously stated, the examiner reviewed the Veteran's claims file prior to reaching a conclusion regarding the etiology of the Veteran's COPD.  He noted that of the ten chest x-rays performed since 1998, as well as the CT of the thorax and abdomen in 2002, none indicated any pleural plaquing, fibrosis or densities that might be associated with asbestos exposure; concluding that the Veteran's current pulmonary problems were not due to asbestos exposure.  He further noted that long-term asthma is one risk factor for the onset of COPD, and that the Veteran had a history of asthma.  Finally, the VA examiner in April 2003stated that there was no connection between an in-service malarial infection and the Veteran's current COPD.  

In totality, the Board finds that the credible lay and medical evidence demonstrates the onset of pulmonary disorders many years after service.  The most persuasive evidence of etiology consists of the opinion from the VA examiner in March 2011, who concluded upon review of an accurate factual history and all relevant evidence, that the Veteran does not manifest an asbestos related disease and that his current COPD does not result from either asbestos exposure in service and/or service-connected malaria.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vascular Dementia

The Veteran has claimed entitlement to service connection for vascular dementia.  STRs indicate that the Veteran was diagnosed with papillitis and papilledema during service; however the diagnosis was changed following a normal eye examination.  He also had dizzy spells in January 1944.  There is no specific evidence of a vascular disorder in service, and for reasons discussed below the Board is left to conclude that vascular dementia is not related to service.

Following separation from service in 1944, a January 1945 neurologic examination indicated that the cranial nerves were intact and functioning normally.  It was not until April 2003 that the Veteran was diagnosed with vascular dementia.  The Board notes that at that time the Veteran endorsed having had a mild stroke in 2000, and a more significant stroke in 2001; however in September 2002 and again in April 2004 he had denied any history of stroke or myocardial infarction.

As previously noted, the Board may properly consider the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333.  Here, while the appellant is competent to report on his symptoms, Layno v. Brown, 6 Vet. App. 465 (1994), his reports of medical history have been inconsistent and thus are of limited probative value.  Notably, the Veteran has provided almost no argument regarding his theory on this issue.

Of far greater probative value are the opinions of a VA examiner in April 2011 who had the benefit of having reviewed the Veteran's claims file before reaching conclusions based on such review.  Specifically, the examiner noted that although the Veteran had a history of in-service headaches and dizziness attributed to papillitis, these symptoms were later attributed to neuropsychosis following additional diagnostic testing.  The examiner further concluded that given the Veteran's history of atrial fibrillation requiring anticoagulation therapy and documented cerebral infarct, vascular dementia was more likely than not due to embolic phenomenon secondary to cerebral infarct; not associated with a changed, in-service diagnosis of papillitis.

While the Veteran has indicated his belief that vascular dementia is related to service, such a determination is a complicated medical issue on which is beyond his competence to comment.  To the extent that his opinion holds any probative value, it is greatly outweighed by the April 2011 VA examiner who has greater expertise and training than the Veteran in speaking to the medical issue at hand.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a pulmonary disorder is denied.

Service connection for vascular dementia is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


